Citation Nr: 1033011	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-01 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for gastroesophageal reflux 
disease (GERD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1942 to March 1946.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In December 2009, the Veteran testified before the 
undersigned at a video-conference hearing.  The hearing 
transcript is associated with the claims folder.

The issue of entitlement to service connection for a 
dental disorder as secondary to service-connected GERD has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over the claim, and the 
claim is referred to the AOJ for appropriate action. 


FINDING OF FACT

The Veteran's GERD results in recurrent epigastric distress with 
dysphagia, pyrosis, regurgitation and emesis which contributes to 
anemia, but does not result in material weight loss, hematemesis, 
melena or other symptom combinations productive of severe 
impairment of health.


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for GERD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.27, 4.112, 4.114, Diagnostic Code (DC) 7346 
(2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may 
also be assigned for separate periods of time based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is on 
the evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

GERD is not among the listed conditions in VA's Schedule for 
Rating Disabilities.  When an unlisted condition is encountered, 
it will be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  According to the policy in the schedule, when 
a disability is not specifically listed, the DC will be "built 
up," meaning that the first 2 digits will be selected from that 
part of the schedule most closely identifying the part of the 
body involved, and the last 2 digits will be "99."  38 C.F.R. 
§ 4.27. 

The RO has rated the Veteran's GERD under DC 7399-7346, as 
analogous to hiatal hernia.  The Board can find no other more 
appropriate code to use in rating this disability.

Under DC 7346, the currently assigned 30 percent rating 
contemplates persistently recurrent epigastric distress with 
dysphagia, pyrosis and regurgitation accompanied by substernal or 
arm or shoulder pain, productive of considerable impairment of 
health.  38 C.F.R. § 4.114, DC 7346.  A 60 percent disability 
rating is warranted for symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe impairment of 
health.  Id.

Weight loss is a consideration in evaluating digestive system 
disorders.  VA regulations provide that, for purposes of 
evaluating conditions in 38 C.F.R. § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for three 
months or longer; and the term "minor weight loss" means a 
weight loss of 10 to 20 percent of the individual's baseline 
weight, sustained for three months or longer.  The term 
"inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the disease.  
38 C.F.R. § 4.112.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with each 
other.  A single disability rating will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with rating to the next higher evaluation where the 
severity of the overall disability warrants such rating.  See 
38 C.F.R. § 4.114.

Applying the criteria to the facts of this case, the Board finds 
that the criteria for a rating greater than 30 percent for GERD 
have not been met for any time during the appeal period.  The 
Board notes that the Veteran's GERD results in recurrent 
epigastric distress with dysphagia, pyrosis, regurgitation and 
emesis which contributes to anemia, but does not result in 
material weight loss, hematemesis, melena or other symptom 
combinations productive of severe impairment of health.

Historically, the Veteran filed a claim of service connection for 
GERD in January 2003.  Private clinical records reflected 
treatment for GERD with Prilosec.  The Veteran's weight ranged 
from 143 to 147 pounds.  On VA Compensation and Pension (C&P) 
examination in March 2004, the Veteran reported GERD symptoms of 
epigastric pain and burning after eating a meal with 
regurgitation.  He further described an inability to sleep flat 
on his back or sides at night.  The examiner noted that the 
Veteran was taking Protonix with good mild to moderate control.

An April 2004 RO rating decision granted service connection for 
GERD and assigned an initial 10 percent disability rating under 
DC 7399-7346.

Thereafter, the Veteran's VA clinical records reflect his report 
of daily symptoms of epigastric burning lasting 30 minutes to a 
couple of hours as well as throat symptoms intermittently during 
the day.  He further described intermittent solid and liquid 
dysphagia.  An endoscopy in May 2005 demonstrated moderate-sized 
sliding hiatus hernia and possible short segment Barrett's 
esophagus.  Biopsy diagnosis was significant for cardiac type 
gastric mucosa with mild chronic inflammation and no intestinal 
metaplasia (Barrett's esophagus).  The Veteran's weight ranged 
from 136 to 142 pounds.

VA C&P examination in December 2005 included the Veteran's 
additional complaint of daily dysphagia for solid foods, daily 
pyrosis with acid reflux, burning sensation to a moderate degree 
in the mouth and throat especially with burping, moderate 
epigastric discomfort, and daily acid reflux.  The examiner 
diagnosed sliding hiatal hernia, GERD with mild chronic 
inflammation and no evidence of Barrett's esophagus.  The 
examiner noted that the Veteran was symptomatic daily but was 
able to maintain his state of nutrition and health.

An RO rating decision dated January 2006 increased the evaluation 
for GERD to 30 percent disabling.

The Veteran filed his claim for an increased rating in February 
2007.  VA clinical records from February 2006 to April 2007 
reflect the Veteran's continued complaint of GERD symptoms.  His 
weight ranged from 140 to 145 pounds.

On VA C&P examination in April 2007, the Veteran described his 
general state of health as poor.  He continued to have daily 
reflux of acid in his throat which previously had mostly occurred 
when lying down at night.  Now, these symptoms even occurred 
while sitting several times a day.  The Veteran had mild 
discomfort with swallowing solid food.  He rinsed his mouth and 
took an antacid at least twice daily.  The Veteran slept at a 30 
degree incline with an extra pillow.  He tended to get left upper 
quadrant sharp discomfort but denied substernal or true 
epigastric discomfort.  There was no history of hematemesis or 
melena.  The Veteran occasionally regurgitated partially digested 
food and had nausea, but he denied vomiting.  He ate small meals 
more frequently with in-between snacks.  The Veteran had never 
required a blood transfusion or iron due to anemia.  His weight 
remained stable at 140 pounds.  The Veteran described his GERD 
symptoms as a nuisance to his activities of daily living, 
requiring him to alter his diet and eating habits.  The examiner 
diagnosed moderate-sized hiatal hernia with GERD and biopsy 
evidence of mild chronic inflammation.

Thereafter, a VA endocrinology consultation in June 2007 noted 
that the Veteran had osteoporosis with risk factors which 
included low body weight.  He was prescribed Fosamax.  In 
September 2007, the Veteran was referred for a gastroenterology 
consultation due to report of a worsening of GERD symptoms.  He 
described some intermittent symptoms of fatigue.  He weighed 142 
pounds.  During an October 2007 gastroenterology consultation, 
the Veteran described decreased control of his GERD symptoms with 
proton pump inhibitor therapy.  He generally described GERD 
symptoms of some regurgitation when lying down with episodes of 
epigastric discomfort and burning.  The examiner indicated that 
the Veteran's treatment for osteoporosis with Alendronate 
(Fosamax) may be contributing to his GERD symptoms.  The Veteran 
weighed 140 pounds.

Thereafter, an April 2008 VA clinical record noted that the 
Veteran was stable and appeared healthy.  His GERD symptoms were 
reported as stable in September 2008.  The Veteran's weight 
ranged from 139 to 145 pounds.

At his hearing in December 2009, the Veteran described GERD 
symptoms of recurrent acid reflux, daily vomiting of bile 
material, sleep difficulty due to acid reflux, and a 9-pound 
weight loss since 2007.  He currently weighed 131 pounds.  He 
further indicated that acid regurgitation had led to a dental 
disorder which required treatment.

Thereafter, VA clinical records reflect that the Veteran weighed 
143.9 pounds in January 2010.  Laboratory testing in February 
2010 revealed anemia.  A March 2010 gastroenterology consultation 
reflected a history of the Veteran having a progressive worsening 
of anemia over the last three years from prior normal baseline 
values.  He had a documented iron deficiency with 2 out of 3 
positive fecal occult blood tests.  He had severe GERD with 
significant pyrosis at nighttime.  Aside from this, the Veteran 
did not have gastrointestinal symptoms of dysphagia, abdominal 
pain, unexplained weight loss, change in bowel habits or 
gastrointestinal bleeding.  At that time, the Veteran weighed 138 
pounds.  He was given an impression of anemia of unknown etiology 
with one potential cause being poor iron absorption from high 
dose proton pump inhibitor therapy.  Colonoscopy and 
esophagogastroduodenoscopy were ordered.

An April 2010 colonoscopy resulted in impressions of positive 
fecal occult blood test results likely due to large sigmoid colon 
polyp, and iron deficiency anemia "most likely due to a 
combination of occult blood loss from large colon polyp, as well 
as patient's gastritis."  Biopsy diagnoses reflected assessments 
of chronic gastritis of the stomach, oxyntic mucosa with chronic 
gastritis at the gastroesophageal junction, and reflex 
esophagitis with cardiac-type metaplasia.  

In a letter dated April 29, 2010, the Veteran was advised of the 
results of the examination of his esophagus, stomach, and 
duodenum.  He was informed that his "largest polyp was oozing 
blood, and this is the most likely reason for your anemia."

On VA C&P examination in April 2010, the Veteran reported 
repeated heartburn with regurgitation of bitter gastric 
secretions into his mouth.  He had emesis regularly, but denied 
hematemesis or melena.  He reported occasional dysphagia.  His 
GERD symptoms occurred at all times of the day, and were not 
merely postprandial.  The Veteran reported a 6-pound weight loss 
in the last month.  Due to reflux symptoms, the Veteran was 
unable to sleep lying down.  In addition to rabeprazole, he used 
TUMS and baking soda as needed for relief but did not obtain much 
benefit.  The examiner noted that, in February 2010, the Veteran 
was found to have severe iron deficiency anemia with two out of 
three stool samples positive for occult blood.  
Esophagogastroduodenoscopy and colonoscopy demonstrated hiatal 
hernia, non-erosive antral gastritis and duodenitis, 
diverticulosis coli, and colon polyps.  

On examination, the Veteran presented as a well-developed, thin 
elderly male.  He appeared slightly pale.  He weighed 136 pounds.  
The abdomen was soft with mild deep direct mid-epigastric 
tenderness.  The examiner diagnosed severe GERD, hiatal hernia, 
iron deficiency anemia secondary to gastrointestinal bleeding, 
antral gastritis and duodenitis, diverticulisis coli, and colon 
polyps.

As reflected above, the Veteran's GERD has been manifested by 
symptoms of recurrent epigastric distress with dysphagia, pyrosis 
and regurgitation.  These symptoms support the currently assigned 
30 percent rating under DC 7346.

The Veteran has been diagnosed with iron deficiency anemia.  A VA 
gastroenterologist in February 2010 indicated that the Veteran's 
anemia could be potentially due to poor iron absorption from high 
dose proton pump inhibitor therapy.  A subsequent colonoscopy 
resulted in an impression of iron deficiency anemia "most likely 
due to a combination of occult blood loss from large colon polyp, 
as well as patient's gastritis," although the Veteran was later 
informed that his large colon polyp was "the most likely 
reason" for his anemia.  The April 2010 VA examiner indicated 
that the Veteran's anemia was due to "gastrointestinal 
bleeding."

On this record, the Board finds that the medical opinions are 
somewhat ambiguous regarding the extent, if any, that the 
Veteran's GERD contributes to his anemia.  Where it is not 
possible to distinguish the effects of a nonservice-connected 
condition from those of a service-connected condition, the 
reasonable doubt doctrine dictates that all symptoms be 
attributed to the Veteran's service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  For purposes of 
this decision, the Board will assume that the Veteran's GERD 
contributes to his anemia.

The April 2010 VA examiner indicated that the Veteran was also 
describing emesis, or vomiting.  

Thus, the Veteran demonstrates pain, vomiting and anemia due to 
GERD which are factors for consideration in a 60 percent 
schedular rating under DC 7346.

However, the Veteran has repeatedly denied experiencing symptoms 
of hematemesis or melena.  The medical records document that the 
Veteran's weight has ranged between 136 to 145 pounds.  The 
Veteran described weighing 131 during his Board hearing in 
December 2009, but was shown to weigh almost 144 pounds one month 
later, providing highly probative evidence against a claim that 
this condition cause material weight loss.  Overall, the Veteran 
has not experienced "material weight loss" during the appeal 
period as defined by 38 C.F.R. § 4.112.

Furthermore, the Veteran is not shown to result in a combination 
of symptoms productive of severe impairment of health.  While the 
Veteran is described as being thin with a low body weight, the 
Veteran has also been described as in good health and well-
developed during the appeal period.  There is no medical opinion 
of severe impairment of health due to GERD.

Overall, the Board finds that the Veteran's GERD symptomatology 
does not meet or more nearly approximate the criteria for a 60 
percent rating under DC 7346.  In so deciding, the Board has 
accepted the Veteran's report of GERD symptoms such as recurrent 
epigastric distress with dysphagia, pyrosis, regurgitation and 
emesis as credible evidence supporting the claim.  However, with 
respect to findings such as material weight loss and symptom 
combination productive of severe impairment of health, the Board 
places greater probative value on the clinical findings of record 
which are recorded by physicians having greater expertise and 
training than the Veteran in evaluating his GERD disability.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001).

Finally, the Board is aware of the Veteran's complaints as to the 
effects of his service-connected GERD has had on his activities 
of work and daily living.  The Veteran describes the need to 
change his diet and eating habits.  He has been retired for many 
years.  However, in the Board's opinion, all aspects of the 
Veteran's GERD impairment are more than adequately encompassed in 
the assigned 30 percent schedular rating.  Notably, the criteria 
of DC 7346 adequately address all of the symptomatology reported 
by the Veteran.

As the assigned schedular evaluation is adequate, there is no 
basis for extraschedular referral in this case.  38 C.F.R. 
§ 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 114-15 (2008).  
The Board further observes that there is no evidence of any 
unusual or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization related to 
the service-connected GERD disability at issue, that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The Veteran filed a claim for an increased rating in February 
2007.  A pre-adjudicatory RO letter dated March 2007 advised the 
Veteran of the types of evidence and/or information deemed 
necessary to substantiate the claim as well as the relative 
duties upon himself and VA in developing the claim.  The Veteran 
was further advised as to how VA determines a disability rating 
and an effective date of award.  This letter substantially 
complied with the generic type of notice pertinent to the 
increased rating claim at issue.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Vazquez- Flores 
v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the Veteran's STRs and VA clinical 
records.  The Veteran has not reported obtaining Social Security 
Administration disability benefits.

The Board remanded this claim in January 2010, in part, to assist 
the Veteran in associating with the claims folder records from 
his dentist Dr. J.  In February 2010, the RO sent the Veteran a 
letter advising him to submit these records directly or, 
alternatively, to return a provided VA Form 21-4142 authorizing 
VA to obtain those records on his behalf.  The Veteran did not 
respond.  Thus, the Board has no further duty to obtain those 
records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(holding that the duty to assist is not a "one-way street" with 
a claimant having an obligation to provide information essential 
in obtaining evidence for the claim).  Otherwise, the Veteran has 
not reported any additional records relevant to the claim on 
appeal.

The Board also remanded this case in January 2010 to investigate 
the Veteran's report of increased severity of GERD symptoms since 
his prior VA examination in April 2007.  The VA examination 
report obtained, dated April 2010, fully addresses the clinical 
findings necessary to decide the claim as well as the Board's 
remand directives.  Since that last VA examination, the lay or 
medical evidence does not suggest an increased severity of 
symptoms to the extent that a higher schedular rating for GERD 
may still be possible.  Thus, there is no duty to provide further 
medical examination on this claim.  See VAOPGCPREC 11-95 (Apr. 7, 
1995).

For the reasons expressed above, the Board finds that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of his claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio, 16 Vet. App. 183 (2002).

ORDER

A rating greater than 30 percent for GERD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


